Citation Nr: 1538967	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-06 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA educational benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), in the amount of $24,690.94.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 decision of the Department of Veterans Affairs (VA) Committee of Waivers and Compromises (COWC), located at the Regional Office (RO) in Decatur, Georgia.

In June 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in July 2015, he withdrew his hearing request. 


FINDING OF FACT

The overpayment was not due to fraud, misrepresentation, or bad faith by the Veteran, and recovery of it would be against equity and good conscience as VA was at fault for the overpayment, recovery would result in hardship on the Veteran, and the Veteran relied to his detriment upon VA's initial certification that he was eligible for education benefits.


CONCLUSION OF LAW

Recovery of the overpayment of education benefits in the amount of $24,690.94 would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In June 2009, the Veteran applied for education benefits.  His application included a copy of his DD Form 214, which showed that he served on active duty from January 2001 to April 2006 and that his service was characterized as general (under honorable conditions).

In an August 2009 decision, the RO certified that the Veteran was entitled to education benefits under the Post-9/11 GI Bill.  The decision stated that the Veteran's "service from 8/22/03 - 4/13/06 was not qualifying CH33 service because your service component notified us that you didn't receive an honorable discharge".

From August 2009 to August 2011, the Veteran attended college and received education benefits in the amount of $24,690.94.

In August 2012, VA notified the Veteran that he was not eligible for education benefits under the Post-9/11 GI Bill due to the character of his discharge and that the award of benefits created an overpayment in an amount of $24,690.94.

In October 2012, the Veteran submitted a request for waiver for of indebtedness with a Financial Status Report.  The Report indicated that the Veteran's monthly net income totalled $1,370.33 ($0.00 from his income + $251.00 from his VA disability benefits + $1,119.33 from his spouse's income = $1,370.33).  The Report also indicated that the Veteran's monthly expenses totalled $1,524.68.

In April 2013, COWC denied the Veteran's application for waiver of overpayment.  In June 2013, the Veteran filed a notice of disagreement with the waiver decision.  Lastly, in March 2014, the Veteran perfected his appeal.

II.  Analysis

The validity of a debt can be a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A claimant has the right to dispute whether the debt was properly created and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).

VA regulations provide that an individual may establish eligibility for educational assistance under Post-9/11 GI Bill if he or she had an honorable discharge or an other than dishonorable discharge due to a service-connected disability.  See 38 C.F.R. § 21.9520 (2015).

In this case, the Veteran does not dispute the validity or amount of the debt.  He received eduction benefits under the Post-9/11 GI Bill even though he was discharged under general (under honorable conditions).  After several years of paying education benefits, VA corrected the Veteran's eligibility status and, in doing so, created an overpayment in the amount of $24,690.94. The Veteran contends that the debt should be waived given VA's fault, his reliance on VA's decision to award benefits, and his financial situation.

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R.  1.962, 1.963 (2015).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. 1.965(a) (2015).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness in the Veteran's case as October 2012 request for a waiver was received within 180 days following the August 2012 notice of indebtedness.

In considering the "equity and good conscience" the majority of the elements lean heavily against VA.  Initially, the Board notes that failure to recover the overpayment could be construed as resulting in unjust enrichment of the Veteran, as waiving the overpayment would leave him in receipt of education benefits to which he was never entitled.  However, in this case, waiver is equitable as VA is at fault for the overpayment.  

In a letter dated August 6, 2009, VA notified the Veteran that he was eligible for the education benefits in question.  The notification letter noted that eligibility for these benefits was limited to the Veteran's "Creditable Active Duty Service in Days" from 9/11/2001 to April 13, 2006.  The same letter noted that the Veteran's service for the period from August 22, 2003 to April 13, 2006 was not qualifying service for the education benefits in question because the Veteran did not receive an honorable discharge.

The Veteran reasonably relied on VA's certification that he was eligible for benefits.  This is especially so as he made no effort to obfuscate the character of his service and VA explicitly acknowledged the character of his service in its decision to award benefits.  

For reasons that are unclear, VA apparently initially believed the Veteran had two periods of service, one which counted as creditable active duty service for the education benefits in question and one that did not.  VA informed the Veteran of this in the August 2009 letter.  VA later realized the Veteran had only one continuous period of active duty that ended in a discharge that rendered him ineligible for the benefits in question.

The Board finds that in accepting the awarded benefits as described in VA's 2009 letter, the Veteran relied to his detriment upon VA's decision.  

Moreover, the Veteran's financial status report indicates that his household expenses exceed his average household income by more than $150.00 per month.   See Financial Status Report (October 2012).  Therefore, the Board finds that the collection of the debt will result in undue hardship as it may deprive the Veteran and his family of their basic necessities.  The Board finds that these problems weigh heavily in favor of the Veteran.  See 38 C.F.R. § 1.965(a) (stating that the elements of equity and good conscience "are not intended to be all inclusive").

In sum, consideration of equity and good conscience as to the facts and circumstances specific to the Veteran's case indicates a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the $24,690.94 overpayment would be against equity and good conscience.  Accordingly, the Veteran's request for a waiver is granted.


ORDER

Waiver of a debt in the amount of $24,690.94 for an overpayment of education benefits is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


